UNITED STATES
UNITED        DISTRICT COURT
       STATES DISTRICT    COURT
SOUTHERN  DISTRICT OF
SOUTHERN DISTRICT   OF NEW
                        NEW YORK
                               YORK
------------------------------------x      x
SECURITIES AND EXCHANGE
SECURITIES AND                COMMISSION, ::
               EXCHANGE COMMISSION,
                                           : 19
                                             19 Civ.
                                                Civ. 9439 (PKC)
                                                     9439 (PKC)
                          Plaintiff,
                          Plaintiff,       :
                                           : ECF
                                             ECF Case
                                                  Case
                -against-
                -against-                  :
                                           : Electronically
                                             Electronically Filed
                                                            Filed
TELEGRAM   GROUP  INC. and  TON
TELEGRAM GROUP INC. and TON ISSUER ISSUER  :
INC,
INC,                                       :
                                           :
                          Defendants.
                          Defendants.      :
------------------------------------x      x

                          DECLARATION OF
                          DECLARATION OF SCOTT
                                         SCOTT D.
                                               D. MUSOFF
                                                  MUSOFF

       I,
       I, Scott D. Musoff,
          Scott D. Musoff, declare
                           declare under
                                   under penalty
                                         penalty of
                                                 of perjury
                                                    perjury that
                                                            that the
                                                                 the following
                                                                     following is true and
                                                                               is true and correct:
                                                                                           correct:

       1.
       1.      II am
                  am aa member
                        member of
                               of Skadden, Arps, Slate,
                                  Skadden, Arps,        Meagher &
                                                 Slate, Meagher & Flom
                                                                  Flom LLP (“Counsel”),
                                                                       LLP ("Counsel"),

attorneys for
attorneys for the
              the Defendants
                  Defendants in
                             in the
                                the above
                                    above captioned action. II am
                                          captioned action.    am an
                                                                  an attorney
                                                                     attorney duly
                                                                              duly admitted
                                                                                   admitted to
                                                                                            to

practice before
practice before this
                this Court.
                     Court.

       2.
       2.      II respectfully
                  respectfully submit
                               submit this
                                      this declaration
                                           declaration in
                                                       in Further
                                                          Further Support of Defendants'
                                                                  Support of Defendants’ Motion
                                                                                         Motion for
                                                                                                for

Summary
Summary Judgment and to
        Judgment and to transmit
                        transmit true
                                 true and
                                      and correct
                                          correct copies
                                                  copies of
                                                         of the
                                                            the following documents:
                                                                following documents:

            Exhibit 1:
            Exhibit 1:        Excerpts
                              Excerpts ofof the
                                             the deposition
                                                   deposition transcript
                                                               transcript of
                                                                          of Pavel
                                                                              Pavel Durov,
                                                                                     Durov, taken
                                                                                            taken by
                                                                                                  by
                              Plaintiff in
                              Plaintiff in this
                                           this litigation
                                                litigation between
                                                           between January  7 and
                                                                    January 7 and 8, 2020.
                                                                                  8, 2020.

            Exhibit 2:
            Exhibit 2:        A January
                              A          14, 2018
                                January 14,  2018 email,  produced by
                                                   email, produced by Plaintiff
                                                                      Plaintiff in
                                                                                in this
                                                                                   this litigation with
                                                                                        litigation with
                              the starting bates stamp of
                              the starting bates stamp of SEC-LIT-EPROD-000020721.
                                                          SEC-LIT-EPROD-000020721.

            Exhibit 3:
            Exhibit 3:        Excerpt  of aa chat
                              Excerpt of     chat log between Pavel
                                                  log between Pavel Durov,
                                                                    Durov, Ilya
                                                                           Ilya Perekopsky,
                                                                                Perekopsky, Shyam
                                                                                              Shyam
                              Parekh and
                              Parekh  and John    Hyman, produced
                                            John Hyman,    produced by
                                                                    by Defendants
                                                                       Defendants in
                                                                                   in this
                                                                                      this litigation
                                                                                           litigation
                              with the
                              with the starting
                                       starting bates
                                                 bates stamp
                                                       stamp TLGRM-028-00000015.
                                                             TLGRM-028-00000015.

            Exhibit 4:
            Exhibit 4:        A December
                              A   December 17,17, 2017
                                                   2017 email,     produced by
                                                           email, produced  by Defendants
                                                                               Defendants in
                                                                                          in this
                                                                                             this
                              litigation with the
                              litigation with the starting
                                                  starting bates
                                                           bates stamp
                                                                 stamp TLGRM-019-00001573.
                                                                       TLGRM-019-00001573.

            Exhibit
            Exhibit 5:
                    5:        A January
                              A          27, 2020
                                 January 27, 2020 email
                                                   email from
                                                          from aa purchaser
                                                                  purchaser to
                                                                            to Telegram,
                                                                               Telegram, produced
                                                                                           produced
                              by Defendants
                              by  Defendants in
                                              in this
                                                 this litigation
                                                      litigation with
                                                                  with the
                                                                       the starting
                                                                           starting bates
                                                                                     bates stamp
                                                                                           stamp of
                                                                                                 of
                              TLGRM-032-00000001,
                              TLGRM-032-00000001, and   and the
                                                             the attachment
                                                                 attachment to
                                                                            to that
                                                                               that email,
                                                                                    email, produced
                                                                                           produced
                             by Defendants
                             by Defendants in
                                           in this
                                              this litigation
                                                   litigation with
                                                              with the
                                                                   the starting
                                                                       starting bates
                                                                                bates stamp
                                                                                      stamp of
                                                                                            of
                             TLGRM-032-00000003.
                             TLGRM-032-00000003.

          Exhibit
          Exhibit 6:
                  6:         Excerpt of aa chat
                             Excerpt of    chat log
                                                log between
                                                    between Ilya
                                                              Ilya Perekopsky
                                                                     Perekopsky and
                                                                                 and aa purchaser,
                                                                                        purchaser,
                             produced by
                             produced by Defendants
                                           Defendants in
                                                       in this
                                                          this litigation  with the
                                                                litigation with the starting
                                                                                    starting bates
                                                                                             bates
                             stamp TLGRM-017-00000492.
                             stamp TLGRM-017-00000492.

       II declare under penalty
          declare under penalty of
                                of perjury
                                   perjury that
                                           that the
                                                the foregoing is true
                                                    foregoing is true and
                                                                      and correct
                                                                          correct to
                                                                                  to the
                                                                                     the best
                                                                                         best of
                                                                                              of my
                                                                                                 my

knowledge, information,
knowledge, information, and
                        and belief.
                            belief.

Executed on: New
Executed on: New York,
                  York, New
                         New York
                             York
             January 27, 2020
             January 27, 2020
                                                             . /s/
                                                               /s/ Scott D. Musoff
                                                                   Scott D. Musoff            .
                                                               Scott D. Musoff
                                                               Scott D.  Musoff




                                                 2
                                                 2
